Title: To George Washington from Thomas, Lord Fairfax, 1 September 1756
From: Fairfax of Cameron, Thomas Fairfax, sixth baron
To: Washington, George



Sr
Sep. the 1st 1756

Yours I receivd last night wth the melancholly account of the People on Potomack deserting their Plantations; I had orderd Captain Paris to releive Cap. Caton with Thirty six Men from several Companies of these parts, as I had notice of the disagreement between him & Captain Sweringen, who has alway done every thing in his power to occasion confusion if his advice was not taken in every thing. Cap. Paris is to meet his detachment at Mr John Hytes on Friday next to proceed to Potomack; if any farther assistance is wanting nothing shall be omitted in the Power of Sr Your humble Servant

Fairfax

